Citation Nr: 0012365	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-18 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a low back 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.

4.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1972 to August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied entitlement 
to service connection for hypertension and low back pain.  
That rating decision also denied the veteran's attempt to 
reopen his claim for service connection for schizophrenia.  

The issue of entitlement to service connection for a low back 
disorder is the subject of a remand which follows the Board's 
decision. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no competent medical evidence of hypertension 
during service, or within the first post service year.

3.  There is no post service evidence showing continuity of 
symptomatology associated with the veteran's hypertension.  

4.  The earliest medical reports dealing with hypertension 
are dated years after service and do not relate the disorder 
to service.  

5.  There is no medical opinion, or other competent evidence 
linking hypertension to the veteran's active military 
service. 

6.  The RO denied the veteran's attempt to reopen his claim 
for service connection for schizophrenia in a letter which 
notified him of this decision in September 1992; the veteran 
did not file an appeal.  

7.  The evidence received since the September 1992 RO 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for schizophrenia.  


CONCLUSIONS OF LAW

1.  The appellant has not presented a well grounded claim for 
service connection for hypertension, and therefore there is 
no statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. §§ 101(16), 1110, 
5107(a) (West 1991); 38 C.F.R. § 3.303(b) (1999).

2.  The September 1992 decision of the RO denying the 
veteran's attempt to reopen his claim for service connection 
for a schizophrenia is final.  38 U.S.C.A. § 7105(c) (West 
1991 & Supp. 1999).

3.  Evidence received since the September 1992 RO decision 
denying reopening of the veteran's claim for service 
connection for schizophrenia is new and material, and the 
veteran's claim for service connection for schizophrenia is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hypertension

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1999).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1999).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Hypertension may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Alternatively, the third Caluza 
element can be satisfied under 38 CFR 3.303(b) (1999) by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had hypertension during service, 
or had hypertension to a degree of 10 percent during the 
first post-service year; (2) whether he has any current 
hypertension; and, if so, (3) whether this current disability 
is etiologically related to active service.  The Board 
concludes that medical evidence is needed to lend plausible 
support for all of the issues presented by this case because 
they involve questions of medical fact requiring medical 
knowledge or training for their resolution.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The veteran's service medical records appear to be complete.  
There  is no indication of elevated blood pressure or 
hypertension during service.  On entrance examination in 
August 1972 the veteran's blood pressure was noted to be 
132/68.  On separation examination in August 1974 the 
veteran's blood pressure was 120/70.  Subsequently, there is 
no indication of elevated blood pressure or hypertension 
until an October 1989 VA hospital discharge summary which 
noted a history of hypertension; on physical examination the 
veteran's blood pressure was noted to be 146/80.  A February 
1992 VA treatment record reveals blood pressure readings of 
171/114 and 158/ 126.  A September 1997 VA hospital summary 
also indicates a diagnosis of hypertension.  However, no 
blood pressure readings are of record.  The Board notes that 
both VA hospital summaries are for inpatient psychiatric 
treatment and the diagnosis of hypertension appear to be 
based solely on history provided by the veteran.  

The evidence of record reveals an initial diagnosis of 
hypertension over 10 years after the veteran separated from 
military service.  There is also no competent medical 
evidence which in any way links the veteran's current 
hypertension to the veteran's military service.  The veteran 
fails to show the required nexus between his current 
hypertension and any in-service disease or injury he 
incurred.  See Caluza, 7 Vet. App. at 506. There is no 
medical evidence establishing a link to the veteran's active 
military service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  Regulations require a continuity of symptomatology 
to link the post-service symptoms to injury during service 
when the fact of chronicity in service is not adequately 
supported.  38 C.F.R. § 3.303(b) (1999).

The veteran does not meet the second and third elements 
required for the claim for service connection for 
hypertension to be well grounded.  See Caluza, 7 Vet. App. at 
506; Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. 
Brown, 9 Vet. App. 240 (1996).  "A claim for a disability 
cannot be well grounded unless there is a medical opinion 
that links the current disability to the appellant's term of 
service.  In the usual case this nexus would consist of a 
medical diagnosis of a current disability that 'looks 
backward' to an in-service disease or injury and links the 
two."  Martin v. Gober, 10 Vet. App. 394 (1997); Caluza, 7 
Vet. App. at 506; Dean v. Brown, 8 Vet. App. 449, 455 (1995); 
Slater v. Brown, 9 Vet. App. 240 (1996).

The Board has thoroughly reviewed the claims file.  However, 
we  find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

II.  New and Material Evidence

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991).  

Psychoses may be presumed to have been incurred during active 
military service if they manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Schizophrenia is a psychosis.  38 C.F.R. § 4.130, 
Diagnostic Codes 9201, 9202, 9203, 9204, 9205 (1999).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

VA regulations specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (1999).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "material" in the sense that it is relevant in 
that it bears directly and substantially on the matter under 
consideration.  If such evidence is "so significant that it 
must be considered in order to fairly decide the merits of 
the claim," then the claim must be reopened.  Hodge v. West, 
155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1999).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).  If the newly presented 
evidence is not "new," the claim to reopen fails on that 
basis and no further analysis of the evidence is required.  
Similarly, if "new" evidence is not "material" in the 
sense that it is does not bear directly and substantially on 
the matter under consideration, nor is it so significant that 
it must be considered in order to fairly decide the merits of 
the claim the claim to reopen fails on that basis and the 
inquiry ends.  

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the rating decision on appeal, the RO cited the definition 
of material evidence enunciated in Colvin v. Derwinski, 1 
Vet. App. 171 (1991) ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  Subsequent to this rating action, the Federal 
Circuit in Hodge declared this definition of material 
evidence invalid.  It is not necessary to remand this claim 
because no prejudice to the appellant results from the 
Board's consideration of this claim.  The rating decision 
also cited the provisions of 38 C.F.R. § 3.156(a) and 
determined that the "evidence submitted in connection with 
the current claim does not constitute new and material 
evidence because it is not directly relevant to the issue 
considered."  The veteran was also provided notice of the 
applicable laws and regulations regarding new and material 
evidence, including 38 C.F.R. § 3.156, in the statement of 
the case and it is clear from the reasons and bases provided 
in the statement of the case that this regulation was 
considered.  Thus, the Board finds that the veteran will not 
be prejudiced by the Board's now considering the issue in 
accordance with the provisions of Hodge.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

In this case, the RO denied the veteran's attempt to reopen 
his claim for service connection for a schizophrenia by a 
letter dated September 1992.  The veteran did not appeal the 
RO decision and it became final.  38 U.S.C.A. § 7105(c) (West 
1991).    

The matter under consideration in this case is whether 
schizophrenia was incurred during the veteran's active 
military service, or became manifest to a degree of 10 
percent in the first post service year.  In order for the 
veteran's claim to be reopened, evidence must have been 
presented, or secured, since the September 1992 RO decision 
which is relevant to, and probative of, this matter under 
consideration.

The evidence of record at the time of the September 1992 RO 
decision which was relevant to the veteran's claim for 
service connection for schizophrenia was:  the veteran's 
service medical records and VA medical treatment records 
dating from 1975 through 1983.  

The veteran's service medical records contain two entries of 
interest.  First a February 1973 treatment record indicates 
that the veteran had complaints of weight loss and 
nervousness.  The treatment record notation states 
"nervousness to sych[sic]."  However, there are no service 
department psychiatric treatment records in the veteran's 
service medical records which are of record in the claims 
file.  The second record of note is the veteran's August 1974 
separation examination report.  On separation examination the 
veteran was noted to have an abnormal psychiatric clinical 
evaluation.  The examining physician noted "excess 
anxiety."  

VA medical treatment records dated July 1975, which is within 
the first year after the veteran separated from service, were 
obtained.  These treatment records reveal a diagnosis of 
"schizophrenic reaction with borderline psychosis."  
Subsequent VA records show hospitalization in 1982 and 1983 
for paranoid schizophrenia.  

In this case the evidence submitted since the September 1992 
RO decision that refers to the veteran's schizophrenia 
includes VA treatment records and a VA psychiatric 
examination dated May 1993.  The Board concludes that this 
evidence is new because it was not before the RO when it 
denied reopening the veteran's claim for service connection 
for schizophrenia in September 1992.  This evidence also 
"material" because it bears directly and substantially upon 
the specific matter under consideration.  Also, this evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

The VA treatment records show continuing treatment for 
psychiatric disorders.  A 1997 VA discharge summary reveals a 
diagnosis of schizo-affective disorder.  However, the Board 
finds the May 1993 VA psychiatric examination report to be 
more significant.  The examination report indicates that the 
veteran did not have psychiatric problems during service and 
that the veteran's first manifestation of a "nervous 
breakdown" was only 10 years ago which would place it at 
approximately 1983.  The diagnosis was "schizophrenia, 
chronic, paranoid type, non-service connected"  Upon review 
the Board finds this examination report to be troubling.  It 
is clear that the examining physician did not review the 
claims file or the veteran's medical history.  The physician 
makes statements about the veteran's medical history which 
are simply incorrect as they are clearly contradicted by 
competent medical evidence which is of record.  When this 
evidence is viewed in the context of the other evidence of 
record it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  This 
evidence, when viewed with all of the evidence of record 
reveals that incorrect assumptions with respect to the 
veteran's psychiatric medical history have been made which 
appear to have adversely affected the adjudication of the 
claim.  

Based on the applicable law, regulations and Court decisions, 
the additional evidence received since the September 1992 RO 
decision is new and material and provides the required 
evidentiary basis to reopen the veteran's claim.  As such, 
the claim for entitlement to service connection for 
schizophrenia is reopened.  See Colvin, 1 Vet. App. 171; 38 
U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156 
(1999).

ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for hypertension is denied. 

New and material evidence has been submitted and the 
veteran's claim for entitlement to service connection for 
schizophrenia is reopened.  


REMAND

With respect to the veteran's claim for service connection 
for a low back disorder, it appears that there may be VA 
treatment records missing.  For example, when the RO received 
medical records from the Social Security Administration (SSA) 
in March 1993, most of the records were VA treatment records.  
However, some of these records had not been obtained by the 
RO and made part of the veteran's claims file even though 
they predated the September 1992 denial of reopening the 
veteran's claim.  This leads the Board to believe that the RO 
has not obtained complete copies of the veteran's VA medical 
records.  This must be done.  Records generated by VA are 
constructively included within the record.  If records of VA 
treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

The Board also believes another attempt should be made to 
obtain service medical records which may be missing.  While 
at first glance the veteran's service medical records appear 
to be complete, upon closer look they may not be.  For 
example, treatment records indicate that a psychiatric 
consultation was ordered, yet there is no such medical record 
contained in the service medical records which the RO has 
obtained.  Therefor, another attempt should be made to 
retrieve any service medical records that are missing.  VA's 
duty to assist is heightened when records are in the control 
of a government agency.  Gobber v. Derwinski, 2 Vet. App. 470 
(1992).  

In view of the fact that the May 1993 VA psychiatric 
examination of the veteran is inadequate, another VA 
examination of the veteran should be conducted.  The Court 
has also held that, when the medical evidence is inadequate, 
VA must supplement the record by seeking an advisory opinion 
or ordering another medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) and Halstead v. Derwinski, 
3 Vet. App. 213 (1992).   

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing and 
scheduling the veteran for another VA disability compensation 
examination.  The case is REMANDED to the RO for the 
following development:


1.  The RO should make another attempt to 
secure any additional service medical 
records that may exist pertaining to this 
veteran from the service department or 
the appropriate depository of records.  
Specifically, the RO should ask that a 
special search be conducted in an effort 
to locate and retrieve any psychiatric 
treatment records and consultations 
during his period of military service.

2.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
back and psychiatric disabilities since 
his separation from service in 1974.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements to obtain 
all the relevant records of treatment 
from the sources listed by the veteran 
which are not already on file.  The Board 
is particularly interested in obtaining 
all records and reports of psychiatric 
treatment by Western Mental Health Center 
in Birmingham.  All information obtained 
should be made part of the file.  The RO 
should also obtain complete copies of all 
the records of treatment at VA 
facilities.  

3.  Following the above, the veteran 
should be examined by a VA psychiatrist.  
The reports of examination should include 
a detailed account of all manifestations 
of psychiatric pathology found to be 
present.  If there are different 
psychiatric disorders, the examiner should 
reconcile the diagnosis if possible.  The 
examiner is requested to review the 
medical evidence of record with special 
attention to the veteran's service medical 
records and the July 1975 VA Treatment 
records.  The examiner should offer an 
opinion as to whether the veteran's 
current schizophrenia is as likely as not 
related to the anxiety noted during 
service.  Also, the examiner should offer 
an opinion, if possible, as to the 
accuracy of the July 1975 VA diagnosis of 
psychosis and schizophrenic reaction.  
All necessary special studies or tests 
including psychological testing are to be 
accomplished.  The examiner should assign 
a numerical code under the Global 
Assessment of Functioning Scale (GAF).  It 
is imperative that the physician include a 
definition of the numerical code assigned.  
Thurber v. Brown, 5 Vet. App. 119 (1993).  
The diagnosis should be in accordance with 
the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. 1994).  The entire claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner.  

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  Subsequently, the RO should consider 
the issues on appeal.  In this regard,  
the RO should give full consideration to 
whether the veteran has submitted new and 
material evidence to reopen the claim of 
entitlement to service connection for a 
low back disorder.  The RO should also 
consider the issue of service connection 
for schizophrenia.  

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

